Exhibit 10.1

 



[image_001.jpg]

 

 

May 20, 2020



 

Valued Shareholders,



 

The quarter ended March 31, 2020 was our highest-volume quarter to date. We sold
more pints of ice cream than any other quarter in our history…Gross Sales were
over $280,000. Nightfood is now available in almost four times as many
supermarkets as it was at this time last year. Most importantly, consumers
bought more pints this past quarter than ever before.

 

We’re readying to launch into our next two supermarket chains, adding
supermarket coverage in additional major metropolitan areas, and have set our
sights on the New York market through a broker relationship with Omni Food Sales

 

In this letter, I’ll discuss potential impacts from COVID-19, changes to how net
revenues are calculated, and our vision for the near-term future and beyond.

 

COVID-19

 

As our country begins to reopen, we hope that most of the fear and uncertainty
brought about by the Coronavirus is behind us. Ahead, there is again optimism
and hope. We hope that more people will be going back to work, kids will be
going back to school after the summer, and our lives will more and more return
to normal. Or, as it is now being described, “a new normal”.

 

There are certainly some new variables. Supermarket sales volume is up sharply,
while supermarket foot traffic is down. Newer brands have seen their share of
growth decrease, as the incumbents have grown faster than challenger brands
during this surge. Ice cream is one of the categories that has seen the most
significant dollar volume increase according to IRI industry sales reports,
while the economy generally has been generally weakened.

 

As a new brand, it is unknown how much these macro trends will impact us
positively or negatively in the immediate term, or which will have the bigger
impact. Zooming out a bit, we know that people are spending more time at home,
and snacking is up. And the biological and psychological factors that drive
nighttime cravings, the engine of our business, have strengthened.

 

Our present and immediate future revolves around the growth of Nightfood ice
cream, sold primarily in-store and through delivery by major supermarkets, for
people to eat at home while relaxing in the evening…that does not seem to be
immediately threatened by any fallout from the virus.

 

Nightfood Operations and Rollout

 

We have confirmed no expected interruption with the manufacturing of our product
or packaging in this anticipated “new normal”.

 

Certain supermarket chains that began stocking Nightfood in March had to
temporarily pause the rollout because of current events. Those stores have now
completed their rollouts.

 

The outbreak did delay the introduction of Nightfood into our two newest
supermarket chains, Albertsons Divisions Jewel-Osco and Shaw’s and Star Market.
As of the time of this filing, we have been notified that Nightfood has now been
introduced in all 343 of those stores. Initial timing called for introduction in
all locations in late March and early April. While a significant portion of the
introductions occurred on time, management estimates 25-50% of the locations
were delayed by several weeks.

 

The Company also pushed back by 8 weeks a major in-store marketing initiative in
partnership with News America Corp. It was announced in February that Nightfood
coupon machines would be installed in approximately 700 major supermarket
locations. That initiative was originally scheduled to begin in mid March. In
fact, Nightfood coupon machines were installed in a number of supermarkets in
mid-March before News America informed Management that the rollout would have to
be delayed. At the time of this filing, the installation of coupon machines had
begun again (on May 16, 2020).

 

New chains that earlier in the year had expressed interest and/or commitment to
adding our products have begun moving forward. Orders have been placed, and
product has been shipped.

 

We’ve confirmed with several of the major chains on our target list that they
will be conducting upcoming reviews on or close to schedule. Of course, those
meetings may involve zoom calls and samples sent by FedEx rather than
face-to-face meetings.

 

We have experienced no issues with supply chain or logistics. Order processing
function has been perfectly normal to date, and our manufacturers have assured
us that their operations are “business as usual” as of the time of this filing.

 

We had previously been working on initiatives relating to distribution and
partnerships in the hotel and hospitality vertical. With COVID-19 and its impact
on the travel habits of consumers, these initiatives and certain related
investments have been put on hold at this time.

 







Slotting Fees

 

Going forward, revenues will be reported on our income statements as net of
Slotting Fees. As many of you know, slotting fees are fees paid to supermarkets
and distributors when new items are introduced on their shelves or in their
warehouse (a slot).

 

We had previously been reporting Gross Sales on our income statement, and
amortizing slotting fees as an expense against those sales. On our most current
and future filings, the top-line number on the income statement will be the Net
Revenue number, and the slotting fees we had previously shown as an expense will
not appear on the income statement (as they’ll have already been accounted for
in the reduction of Gross Sales to Net Revenue).

 

To illustrate, if a company had $1,000,000 in Gross Sales and $220,000 in
slotting expenses, you would not see either the $1,000,000 in sales or the
$220,000 in slotting expenses on the income statement. Rather, their reported
“top-line” would show as $780,000. To some, this may seem counter-intuitive and
may not seem like the most complete and accurate reflection of what is happening
in the business, but this is the way the formal guidance indicates these
situations are to be accounted for.

 

Because of this, we have made some adjusting entries in our quarterly filings,
and all future financial statements will contain a section that breaks out the
Gross Sales numbers, and then shows the reduction in revenue related to slotting
fees that bring us to “Net Revenue”. This will allow interested parties to see
the Gross Sales number along with the Net Revenue number for each quarter.

 

It is normal and customary in the consumer goods industry to pay slotting fees
as distribution expands. In some cases, slotting fees, also called “new item
placement fees” or “new item placement allowances” can be nominal. In other
situations, slotting fees for certain retail and distribution partners could run
hundreds of thousands of dollars. Those investments have the potential to
provide tremendous value to a Company over time as they open the door to the
possibility of much greater revenues for a growing brand.



 

Slotting fees are not an auction for shelf (or freezer) space. One brand does
not outbid others to get on shelf. Different retailers have established
different standard slotting, and that is simply the cost of doing business with
those specific partners.

 

Many retailers do not charge slotting fees, but most of the larger ones do. The
Management of an emerging brand could choose not to do business with retailers
or distributors who charge slotting fees. Such a strategy, while possible, would
greatly limit the distribution footprint a brand could establish. Investors
should have the expectation that slotting fees will continue to be a significant
factor over the next one to three fiscal years as Nightfood continues to
progress towards its goal of national distribution.



 

Looking Forward

 

Every day, new consumers are discovering Nightfood for the first time. The
reviews are strong, and unit volume for the quarter ending March 31 was
undeniably our best ever. We were on track for a record quarter even before the
rapid virus-related changes (and corresponding buying surges) hit in early
March.

 

While velocities have slowed since that time, with the virus likely playing a
role, activity is starting to pick up again. We’re starting to see support,
consumption, and peer-to-peer referral activity from within the pregnancy
community. This is something that I expect to gain significant additional
momentum through the coming months, and will help develop the kind of velocity
that can allow us to rapidly expand distribution.

 

While being ever aware of the changing economy around us, my focus remains on
the growth of our company and our brand. In the short term, that means more
consumers buying more pints through more outlets. And that means Nightfood
helping more people address their cravings in a better, healthier, more
sleep-friendly way.

 

As we begin to discover what our new normal looks like, snacking may remain
elevated, or it may revert to pre-virus levels…supermarket foot traffic may
return to the normal, or more consumers may continue ordering via delivery or
online…there may or may not be a new baby boom from the quarantine…

 

While those things are difficult to predict, there is one thing we can feel
certain about: Nighttime cravings will remain because humans are biologically
programmed to crave junk when it gets late.

 

Over 80% of Americans snack regularly at night.  Every week, over 700 million
nighttime snacks are consumed and over $1B is spent.  The most popular choices
are known to be both unhealthy and disruptive to sleep quality:  ice cream,
chips, cookies, and candy top the list. 

 

We believe this outdated human survival mechanism presents a multi-billion
dollar opportunity.



 

Sincerely,



 

Sean Folkson
Founder and Chief Executive Officer

NightFood Holdings, Inc.



 

This letter may contain forward-looking statements, which are made pursuant to
the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. Words such as “will,” “may,” ‘‘expects,’’ ‘‘anticipates,’’
‘‘approximates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘intends’’ and ‘‘hopes’’ and
variations of such words and similar expressions are intended to identify such
forward-looking statements. We have based these statements on our current
expectations and projections about future events. These forward-looking
statements are not guarantees of future performance and are subject to risks and
uncertainties that could cause actual results to differ materially from those
projected in these statements. Such forward-looking statements involve risk and
uncertainties, including, but not limited to, the acceptance of our products by
retailers and end-users, commercialization risks, availability of financing and
results of financing efforts, and general economic conditions. Further
information regarding these and other risks, as well as other information about
the Company, is described from time to time in the Company’s filings with the
SEC, which can be accessed at www.sec.gov.

This letter should be read in conjunction with the Company’s annual, quarterly
and other reports and schedules filed with the Securities and Exchange
Commission from time to time, including the Company’s most recent Annual Report
on Form 10-K for the fiscal year ended June 30, 2019.

 





